DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 7/21/2021.
3.	This Office Action is made Notice of Allowance. 
4	Claims 1-20 are allowed herein and numbered accordingly.
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 7/21/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 6, and 11 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Van Phan et al. US 20150181491 discloses in Sections [0020] Frequency bands of 3.5 GHz- 60 GHz and inter-working between macro cell low frequency and high frequency bands is required; Section [0038] The network side e.g. eNB initiate, control the offloading and switching using explicit/implicit signaling, the implicit signalling based on issuing a handover command to initiate WiFi offloading for UE; Section [0053] Wherein if it is decided in the user terminal to switch to the available local area radio access offloading layer (i.e. WLAN/Wi-Fi or the prior art, Nagasaka et al. US 20160157154 discloses in Sections [0087-0088] The UE receives the offload command to executes an offload to switch so that the traffic with the eNB-200 (i.e. LF BS) is passed on to the WLAN AP-300 (HF BS) and then for UE to establish connection with WLAN AP; and In S7, the UE transmits, to the eNB, a response (i.e. ACK) responding to the offload command; Section [0110] The UE determines on the basis of a parameter whether or not the offload should be performed; and the prior art Gupta US 20150282032 in particular Figs. 1, 3, Section [0002] states devices can operate and communicate over 2.4GHz to 60GHz band; Section [0145] Controller offload to different band including band steering and load balancing operation to a neighbor BS based on request. 
	However Van Phan in view of Nagasaka and in further view of Gupta for Claims 1 and 6 do not render obvious in combination with other limitations in the independent claim the claim elements a method for managing a high frequency connection in a high frequency network, comprising: receiving, by a terminal, a connection request message from a low frequency (LF) base station, wherein the connection request message includes a connection request for the terminal to establish a connection with a high frequency (HF) base station; determining, by the terminal, whether to connect to the HF base station based on at least one parameter of the terminal, the at least one parameter of the terminal including capability of a 
However Van Phan in view of Nagasaka and in further view of Gupta for Claim 11 do not render obvious in combination with other limitations in the independent claim the claim elements a method for managing a high frequency connection, comprising: receiving, by a low frequency (LF) base station, a termination request message from a terminal, wherein the terminal request message includes an identifier of the terminal and a request for terminating a high frequency connection between the terminal and a high frequency (HF) base station; generating, by the LF base station, a response message based on the received termination
request message and a parameter of the high frequency connection; and sending, by the LF base station, the response message to the HF base station, the response message includes a cause for termination.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20             are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


  October 27, 2021
/JAEL M ULYSSE/ Primary Examiner, Art Unit 2477